Citation Nr: 0533262	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-12 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to restoration of a compensable rating for 
rheumatoid arthritis of both wrists and the right ankle. 

2.	Entitlement to service connection for rheumatoid arthritis 
of all joints other than both wrists and the right ankle.  

3.	Entitlement to service connection for degenerative 
arthritis of multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to June 
1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in March 2005.  

The veteran testified at a hearing at the RO before 
undersigned Veterans Law Judge in June 2005.  

The issues of service connection for rheumatoid arthritis of 
all joints other than both wrists and the right ankle and for 
degenerative arthritis of multiple joints are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	Service connection for rheumatoid arthritis of both wrists 
and the right ankle was granted by rating decision of the RO 
in 1985 with a 10 percent evaluation in effect since August 
1984.  

2.	On examination by VA in 1999, range of motion of the 
wrists was noted to be normal; range of motion of the right 
ankle was from 10 degrees dorsiflexion to 30 degrees plantar 
flexion.  


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for 
rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1155, 
1159 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 
5002, 5215, 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letter dated in April 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Service connection for rheumatoid arthritis was granted by 
the RO in a January 1985 rating decision, effective the date 
of the veteran's claim, in August 1984.  A 10 percent 
evaluation was assigned at that time.  The veteran's rating 
was reviewed and, in a March 2000 rating decision, a 
reduction to noncompensable was proposed.  That reduction was 
made effective by a May 2000 rating decision.  The veteran 
has appealed the reduction.  

The initial grant of service connection was based on service 
medical records that showed a diagnosis of rheumatoid 
arthritis of both wrists and the right ankle.  The reduction 
to a noncompensable evaluation was based, in part, on a VA 
compensation examination that was conducted in June 1999.  At 
that time, range of motion of each wrist was noted to be 
full, with dorsiflexion to 70 degrees and palmar flexion to 
80 degrees.  This range is considered to be normal.  
38 C.F.R. § 4.71, Plate I.  Range of motion of the right 
ankle was reported to be dorsiflexion to 10 degrees and 
plantar flexion to 30 degrees.  Subtalar motion was full and 
symmetric.  The examiner questioned the previous diagnosis of 
rheumatoid arthritis and the veteran was referred for further 
evaluation by a rheumatologist.  That specialist indicated 
that he did not think that the veteran had rheumatoid 
arthritis, but that the symptoms were from osteoarthritis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Active rheumatoid arthritis, with one or two exacerbations a 
year in a well-established diagnosis warrants a 20 percent 
rating.  Residuals such as limitation of motion will be rated 
under the appropriate diagnostic code for the specific joints 
involved.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. , to be combined, not added, under this diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

For limitation of motion of the wrist, a 10 percent 
evaluation will be assigned where dorsiflexion is less than 
15 degrees or where palmar flexion is limited in line with 
the forearm.  This evaluation is for either major or minor 
extremity involvement.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  

For moderate limitation of motion of the ankle, a 10 percent 
evaluation will be warranted; marked limitation of motion 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

The diagnosis of the veteran's service-connected rheumatoid 
arthritis has been called into question.  Service connection 
itself is protected, however, and must be rated accordingly.  
38 U.S.C.A. § 1159.  He has not manifested any active 
exacerbations over the past year, thus a 20 percent 
evaluation is not warranted.  Residuals will be evaluated on 
the basis of limitation of motion, with a 10 percent rating 
being assigned for limitation of motion that is 
noncompensable.  The veteran does not have limitation of 
motion of either wrist, so the noncompensable evaluation for 
each of those joints is correct.  The right ankle motion is 
limited, however, and the 10 percent rating for moderate 
limitation of motion should be restored.  


ORDER

Restoration of the 10 percent rating for rheumatoid arthritis 
is granted, subject to the controlling regulations governing 
the payment of monetary benefits.  


REMAND

The veteran is seeking service connection for rheumatoid 
arthritis of additional joints or for degenerative arthritis 
of multiple joints.  While the diagnosis of rheumatoid 
arthritis has been called into question by VA physicians, it 
is clear that the veteran did manifest a disability while he 
was on active duty.  The veteran has requested assistance in 
establishing the correct diagnosis for his disorder and this 
request is appropriate in light of the circumstances of this 
case.  Under these circumstances, the claims for service 
connection are remanded for the following:

1.  The appellant should be scheduled for 
VA orthopedic examination to determine 
the precise nature of his disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Any diagnostic 
studies deemed appropriate by the 
examiner should be accomplished.  The 
examiner must provide a thorough 
description of the appellant's disorder 
and render an opinion regarding whether 
it is at least as likely as not 
(probability of 50 percent or greater) 
that the current abnormalities may be 
related to the complaints demonstrated 
while the veteran was on active duty.  
The claims folder should be made 
available for review in connection with 
this examination.  The examiner should 
provide the rationale for any conclusions 
reached.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


